People v Senquiz (2018 NY Slip Op 06624)





People v Senquiz


2018 NY Slip Op 06624


Decided on October 4, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 4, 2018

Friedman, J.P., Sweeny, Kapnick, Gesmer, Singh, JJ.


3050/13 7234A 566/14 7234

[*1] The People of the State of New York, 	 Respondent,
vBrandon Senquiz, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Kelly L. Smith of counsel), for respondent.

Judgments, Supreme Court, New York County (Ronald A. Zweibel, J. and Michael J. Obus, J. at pleas; Michael J. Obus, J. at motion and sentencing), rendered December 16, 2014, convicting defendant of assault in the first degree (two counts) and assault in the second degree, and sentencing him to an aggregate term of 17 years, unanimously affirmed.
The court properly denied defendant's motion to controvert search warrants for defendant's apartment and Facebook account, without granting a hearing. There is nothing to support defendant's speculative assertions that the Facebook posting by defendant referred to in the warrant application was not available to the public, and that the police somehow accessed a nonpublic portion of defendant's Facebook account before they applied for the warrants.
Given the extreme seriousness of the crimes, which involved three heinous unprovoked attacks on strangers, the court providently exercised its discretion in denying youthful offender treatment (see generally People v Drayton , 39 NY2d 580 [1976]), and we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 4, 2018
CLERK